DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: an information processing apparatus comprising:  at least one processor;  at least one storage medium;  a program stored in the storage medium;  wherein the program is configured to cause the at least one processor to:  acquire input coordinates of input performed based on an operation by a user, the input coordinates are set in a coordinate plane of an orthogonal coordinate system;  generate drawing information for displaying a path corresponding to the input coordinates on a display apparatus;  determine a movement direction of the input based on a change in the input coordinates, which are acquired continuously while the input is performed;  generate sound information of a virtual writing sound that is changed based on the movement direction in response to the input coordinates changing, where the virtual writing sound is changed according to the movement direction with respect to a reference line, the direction of the reference line is inclined with respect to a coordinate axis of the coordinate plane; and  output the sound information of the virtual writing sound to a speaker. 
The closest prior art, Dietz, discloses generating a sound effect based on the movement direction of a stylus on a touch screen with respect to a reference line.  However Dietz fails to disclose the reference line is inclined with respect to a coordinate axis of the coordinate plane.   In addition, Dietz also fails to disclose where a direction of the reference line is changed depending on whether the user is set as being right-handed or is set as being left-handed or sound information includes a base sound that does not change according to the movement direction

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715